BARNS, PAUL D., Associate Judge.
This is an appeal from an order revoking an order placing the defendant on probation in a case wherein he was charged with robbery and a sentence of ten (10) years with directions that the defendant be allowed credit for the time served under a previous sentence imposed December 23, 1963, which previous sentence was vacated when the defendant was, on December 18, 1964, placed on probation for fifteen years, now revoked. We affirm.
The first sentence appears to have been set aside pursuant to a petition for habeas corpus and to vacate the sentence, after the defendant when represented by counsel withdrew his plea of not guilty and entered a plea of guilty, which petition stated that he was conditionally promised probation instead of a sentence. The parts of the record based on the said habeas corpus to vacate sentence are not considered material to this review.
The defendant was represented by counsel at the revocation hearing, but counsel did not enter this appeal. The defendant *70appealed pro se and counsel here was subsequently appointed to assist.
Thus finding no error in the revocation of probation or sentence, the judgment appealed is affirmed.
Affirmed.
REED, J., concurs.
CROSS, J., concurs in conclusion.